Auler v. State                                                      















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-037-CR

     ROBERT WILLIAM AULER,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 40th District Court
Ellis County, Texas
Trial Court # 19906CR
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant was convicted by a jury of sexual assault and was sentenced to four years in prison
on September 28, 1993.   The record contains no motion for new trial.  Appellant filed an
untimely notice of appeal on March 4, 1994.  According to the docket sheet contained in the
transcript, the trial court attempted to grant Appellant an out-of-time appeal also on March 4.        We are unable to find any authority allowing the trial court to grant an extension of time for
filing a notice of appeal.  We have no jurisdiction to entertain such a motion.  Even if we were
to consider such a mtion, our jurisdiction to do so has expired.   See Tex. R. App. P. 41(b);
Rodarte v. State, 860 S.W.2d 108 (Tex. Crim App. 1993).  Thus, the appeal is dismissed for want
of jurisdiction.  See id.
                                                                          PER CURIAM


Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed May 4, 1994
Do not publish
 

rite( WPFootnote1 );
    document.write( 'Close' );
    document.write( '' );
  }


      More than two years have passed since Respondent denied Wise’s motions for a free
record.  Wise offers no explanation for his delay in seeking mandamus relief.  Accordingly,
we conclude that his petition is barred by laches.  See Callahan, 137 Tex. at 576, 155 S.W.2d
at 796; see also Rivercenter Assocs., 858 S.W.2d at 367.
 
                                                                   PER CURIAM
Before Chief Justice Davis
      Justice Vance and
      Justice Gray
Petition denied
Opinion delivered and filed July 12, 2000
Publish